Dissenting Opinion by
Judge MacPhail:
I respectfully dissent. The majority grants the Commonwealth’s demurrer on the basis that Plaintiff’s cause of action is barred by the doctrine of res judicata. While the majority opinion recognizes that Pa. E.C.P. No. 1030 requires that the defense of res judicata as an affirmative defense must be set forth under new matter in an answer, it nevertheless proceeds to decide the case under Pa. E.C.P. No. 126 in the interest of judicial economy. In some cases, such a procedure is entirely appropriate. In the instant *391case, however, I believe the circumstances warrant compliance with the mandate of Pa. R.C.P. No. 1030.
The basis of the defense of res judicata in the instant case is a prior action decided 28 years ago. There is no reference to the prior action in the Plaintiff’s complaint. By raising the defense of res judicata as a preliminary objection in the nature of a demurrer, the Defendants effectively preclude the Plaintiff from explaining circumstances which may make the instant case substantially different from the prior one, in which case, res judicata would not apply. Long v. Parker, 390 F.2d 816 (3rd Cir. 1968). The majority states that “while we recognize that the Petitioner did not refer to the earlier case in his complaint, we have found that the complaint itself sets forth the same facts which were alleged in the prior case and, more importantly, has not therefore made any allegations whatever as to different conditions or circumstances.” I fail to see how Plaintiff could make such allegations when the issue of res judicata is raised by a preliminary objection.
Accordingly, for the foregoing reasons, I would overrule the demurrer.
Judges Wilkinson, Je. and Cbaig join in this dissent.